Citation Nr: 0412203	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  99-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1974 
to April 1976.  

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal of August 1998 and September 
1998 rating decisions of the Department of Veterans Affairs 
(VA) Waco, Texas, Regional Office (RO).  

When this matter was last before the Board in March 2003, 
inter alia, the issues noted above were remanded to the RO 
for additional development and readjudication.  Following the 
completion of the requested development, as will be explained 
in greater detail below, a supplemental statement of the case 
was issued in August 2003 and the case was returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the compensation claim 
on appeal has been obtained; the RO has notified the veteran 
of the evidence needed to substantiate the claims addressed 
in this decision, and requested all relevant evidence 
designated by the veteran. 

2.  The veteran does not have a dental disability or 
condition resulting from a combat wound or other service 
trauma.  

3.  In an August 1994 rating decision, the RO determined that 
new and material evidence had been submitted to reopen the 
previously denied claims of entitlement to service connection 
for hearing loss and tinnitus, but continued to deny the 
claims on the basis of a lack of objective evidence of 
hearing loss or tinnitus in service.  

4.  Additional evidence received since the August 1994 
determination is either cumulative or redundant, or otherwise 
does not bear directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection for hearing loss and 
entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  Dental trauma was not incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.381 (2003).

2.  The August 1994 rating decision wherein the RO denied 
entitlement to service connection for hearing loss, and 
entitlement to service connection for tinnitus is final.  
38 U.S.C.A. §§ 5108, 7105 (West. 2002); 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2003).  

3.  The evidence received subsequent to the RO's August 1994 
rating decision denial is new but not material, and the 
requirements to reopen the claims of entitlement to service 
connection for hearing loss and entitlement to service 
connection for tinnitus have not been met, and the claims are 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a dental disorder and entitlement to service connection for 
hearing loss and tinnitus.  Since claims of service 
connection for hearing loss and tinnitus have previously been 
denied, the threshold issue that must be considered as to 
those claims is whether the requisite new and material 
evidence has been received to reopen a previously denied 
claim.  
In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present separate analyses of the dental treatment claim and 
the request to reopen the previously denied claims for 
service connection for hearing loss and tinnitus.

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
revises VA's obligations in two significant ways.  First, VA 
has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA specified that except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the amended 
regulations otherwise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  66 Fed. Reg. 45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as it applies to this case.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  In this 
regard, the Board notes that the VCAA appears to have left 
intact the requirement that an appellant must present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f).  The amendments to 38 C.F.R. § 3.156(a), revising 
the definition of new and material evidence, apply, however, 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620.  Because the appellant's application to 
reopen his previously denied claim was filed in February 
1998, which was before August 29, 2001, the former provisions 
of 38 C.F.R. § 3.156(a) are for application in this case.

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has recently held that 38 U.S.C.A. § 
5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), as 
amended, which pertain to VA's duty to notify a claimant who 
had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
dental trauma claim is an original claim.  The tinnitus and 
hearing loss issues before the Board are based upon a request 
to reopen a previously denied claim for service connection 
filed by the veteran in June 1994.  Theses claims appeared 
substantially complete on their face.  The veteran clearly 
identified the disabilities in question and the benefits 
sought.  Further, he referenced the bases for the claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with the August and September 1998 rating 
decisions, July 1999 statement of the case, December 2000 
Board remand, January 2002 supplemental statement of the 
case, March 2003 Board remand, and August 2003 supplemental 
statement of the case.  

A March 2001 letter from the RO and the January 2003 
supplemental statement of the case specifically provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  It was further 
noted in the supplemental statement of the case that what was 
lacking was evidence that a dental trauma was incurred in 
service and new and material evidence that the claimed 
hearing loss and tinnitus disabilities were incurred or 
aggravated in service.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's service medical records, 
VA treatment records and private treatment records as they 
were identified by him.  

It is significant to note in this regard that the express 
purpose for the December 2003 remand was to make additional 
search for and obtain specific service department records 
identified by the veteran.  These included records of alleged 
treatment during Senior Reserve Officer's Training Corps 
(ROTC) training at Texas Christian University and National 
Guard training.  

Considerable and exhaustive efforts were made by the RO to 
obtain the specific medical evidence without success.  These 
included efforts both prior to and following the 2003 remand.  
Although personnel records were located, no medical records 
were located.  

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issues on 
appeal.  By the September 2001 VCAA letter and the January 
2003 supplemental statement of the case, the veteran was 
clearly advised as to which portion of evidence is to be 
provided by him and which portion is to be provided by VA.  
The veteran was further advised of this information - 
including specifically the duties of the RO where federal 
records are concerned - in the March 2003 Board remand.  That 
requirement of VA has been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the March 2001 letter from 
the RO.  That letter did not indicate that the veteran was 
limited to 30 days to respond.  The January 2003 supplemental 
statement of the case that also provided notice of the VCAA 
did indicate that the veteran had 60 days to respond.  

Regardless, it is noteworthy that additional efforts were 
made to obtain evidence as recently as May 2003, long after 
the foregoing 60 response period.  It is also most 
significant to note that there has been no indication of the 
existence of additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 60 day response 
period, and that neither the appellant nor the appellant's 
representative have given indication of additional evidence 
that has not been sought, the Board has concluded that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

It is further noted that the veteran was afforded a VA 
audiometric examination in December 2002 and a VA dental 
examination in January 2003.  The requirements of the VCAA 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  


However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, substantially complete applications were 
received in February and July 1998.  Thereafter, in August 
and September 1998 rating decisions, the RO denied the 
claims.  Only after those rating actions were promulgated did 
the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  See the 
references to the documents issued to the veteran set out 
above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 




In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims to reopen, 
nor the initial claim of service connection for a dental 
disorder, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  It appears to the Board 
that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Dental Trauma

The veteran is seeking entitlement to service connection for 
residuals of dental trauma for the purpose of obtaining VA 
outpatient dental treatment.  He claims that he sustained 
blunt-force trauma to the left side of his mouth in a 
physical altercation that occurred during service.  He notes 
that the same trauma that resulted in his service-connected 
scar was also responsible for permanent injury due to dental 
trauma.  

Regulations authorize one-time dental examination and 
treatment for a service-connected noncompensable dental 
disability.  See 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
The veteran does not contend that he is entitled to one-time 
treatment; rather, he seeks VA dental treatment due to in-
service trauma.

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  Dental treatment is also authorized for compensable 
service-connected dental disorders.  Id.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment. See 38 C.F.R. § 3.381.

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c).  Under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Pertinent 
dental regulations require a determination as to whether the 
dental condition was due to combat or trauma, when 
applicable.  See 38 C.F.R. § 3.381(b).

Service medical records are negative for dental trauma in 
service.  The veteran submitted a service medical record 
dated July 7, 1981, that he claimed showed treatment for 
dental trauma.  The record submitted shows only a grossly 
carious tooth #15 that was beginning to crumble.  He was 
denied Tylenol for pain.  

The veteran underwent VA dental examination in January 2003.  
The examining physician indicated that there was no loss of 
substance of the body of the maxilla or mandible, and no 
dental condition that was the result of military service.  

The veteran has submitted statements from fellow soldiers who 
indicate that he sustained dental trauma during service 
resulting from a physical altercation in which he was beaten 
and kicked severely about the head.  The veteran himself has 
expressed the opinion that he has a dental disorder that is 
related to trauma that he sustained during his period of 
active service.  The United States Court of Appeals for 
Veterans Claims (CAVC) has held, however, that a lay person, 
such as the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In that same regard, the statements offered by the veteran's 
fellow soldiers are equally incompetent for such purposes.

The question for consideration is whether the veteran 
sustained dental trauma in service.  He alleges that he did 
so during a physical altercation.  Service dental records and 
post-service dental records fail to demonstrate that he 
sustained dental trauma either in service or post-service.  

While the veteran claims to have sustained dental trauma on 
active duty, the medical evidence does not support his 
contention.  The dental treatment that he received during 
service was not shown to be needed to treat trauma, nor does 
the treatment itself constitute dental trauma.  Even if one 
were to concede that he had carries that were treated, there 
is no indication that any treatment was required because of 
dental trauma.  

The Board must conclude that the preponderance of the 
evidence is against the veteran's claim that he sustained 
dental trauma in service.  Under these circumstances, service 
connection is denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


New and Material Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  

In addition, service connection may be established for 
sensorineural defective hearing on the basis of a 
"presumption" under the law by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2003).  

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 4005 (West 1991) § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003).  

A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file the notice of 
disagreement, and the decision becomes final if a notice of 
disagreement is not filed within that time.  38 U.S.C.A. § 
7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (here, the RO) 
mailed the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.302.

The appellant is seeking service connection for hearing loss 
and tinnitus which he contends began in or was aggravated by 
service.  However, inasmuch as a final decision as to those 
issues has been rendered, the initial matter before the Board 
for appellate review is whether new and material evidence has 
been received with which to reopen the claims of entitlement 
to service connection.

In a March 1993 rating decision, the RO denied entitlement to 
service connection for hearing loss and tinnitus; the veteran 
was duly notified of the decision by a letter dated April 5, 
1993.  In July 1993, he filed a notice of disagreement with 
that decision, and a statement of the case was issued in 
September 1993.  

He did not thereafter file a substantive appeal within one 
year of the date of notice of the March 1993 decision.  The 
basis for the denial of service connection was that there was 
no evidence of a hearing loss or tinnitus in service, and no 
evidence of a then current hearing loss.  

The veteran filed to reopen his claims in June 1994.  In an 
August 1994 rating decision, the RO determined that new and 
material evidence had been submitted to reopen the previously 
denied claims of entitlement to service connection for 
hearing loss and tinnitus, but continued to deny the claims 
on the basis of a lack of objective evidence of hearing loss 
or tinnitus in service.  

The veteran was duly notified of the decision in August 1994.  
He did not thereafter file a notice of disagreement within 
one year of the date of notice of the August 1994 decision.  
This was the last final denial on any basis of this claim.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.160(d), 20.302.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156).  The change 
in the law, however, pertains only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620.  Because the 
veteran's claim was initiated in February 1998, prior to 
August 2001, his claim will be adjudicated by applying the 
regulation in effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  

New evidence may be found to be material if it provides "a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Elkins v. West, 12 Vet. App. 209 (1999).  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted, service connection for bilateral hearing loss and 
tinnitus was last denied in an August 1994 rating decision.  
In that decision, the RO determined that new and material 
evidence had been submitted to reopen the previously denied 
claims of entitlement to service connection for hearing loss 
and tinnitus, but continued to deny the claims on the basis 
of a lack of objective evidence of hearing loss or tinnitus 
in service.  

Consequently, the Board must determine if any of the evidence 
received subsequent to the August 1994 determination is both 
"new" and "material," to the question of whether the veteran 
manifested bilateral hearing loss and/or tinnitus in service, 
or whether any such disorder can otherwise be related to 
service.  

The evidence received since the RO's denial of the claim in 
1994, and implicitly or explicitly claimed by the veteran to 
be new and material, includes a January 1993 VA audiology 
examination report previously considered by the RO in 1994 
that notes that the veteran's hearing loss is due to acoustic 
trauma; statements from the veteran, his spouse, and fellow 
service members that attribute the veteran's hearing loss to 
acoustic trauma experienced in service; a July 1999 VA 
audiometric examination report showing bilateral hearing loss 
and tinnitus, with the examiner explaining his inability to 
relate these disorders to service; and a December 2002 VA 
audiometric examination report, containing an opinion from 
the examiner that it is less likely than not that the 
veteran's hearing loss and tinnitus are related to military 
service.  




Although the majority of this evidence is new, none of it 
offers any clinical evidence that the veteran had a 
manifestation of hearing loss or tinnitus in service, or that 
a current hearing loss or tinnitus is otherwise related to 
service.  In other words, with one exception, the objective 
medical evidence received since 1994 fails to address the 
issues that formed the basis of the denial of the veteran's 
claim in 1994.  

The one exception is the report of the December 2002 VA 
audiometric examination.  This report, however, contradicts 
the veteran's claim that his hearing loss and tinnitus are 
related to service, in fact indicating otherwise.  As 
evidence that stands clearly against the veteran's previously 
denied claims, it cannot service to reopen them.  

As noted, the appellant has argued explicitly and implicitly 
that he has a current bilateral hearing loss and tinnitus 
that are related to service, and that he was treated for the 
disorders during service.  The appellant's lay statements, 
while credible with regard to his subjective complaints and 
history, are not sufficient competent evidence for the 
purpose of showing the etiology of a current disability.  
Consequently, the Board cannot accord any probative value to 
his statements regarding the etiology of his current 
audiometric disorders.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Thus, the appellant's statements taken independently or in 
conjunction with the other newly submitted evidence cannot be 
considered new and material to the question of whether he has 
a current hearing loss or tinnitus disorder that were 
incurred in service or can otherwise be related to service.  
In that same regard, the statements offered by the veteran's 
fellow soldiers and spouse are equally incompetent for such 
purposes.  As noted, as lay persons, they too are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, there has been presented no new competent 
evidence since 1994 that shows hearing loss or tinnitus in 
service or relates a current acoustic disorder to service.  
It must be concluded therefore, that new evidence has not 
been presented that is so significant as to the issue of 
entitlement to service connection for bilateral hearing loss 
and/or tinnitus that it must be considered in order to decide 
his claims.  New and material evidence has not been 
presented.  The claims are, therefore, not reopened and the 
appeal is denied.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.156, 20.302, 20.1100.


ORDER

Entitlement to service connection for residuals of dental 
trauma for dental treatment purposes, is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
hearing loss, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
tinnitus, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



